EXHIBIT 99.1 Contacts: URS Corporation Sard Verbinnen & Co Sam Ramraj Hugh Burns/Jamie Tully/Jane Simmons Vice President,Investor Relations (212) 687-8080 (415) 774-2700 URS CORPORATION REPORTS SECOND QUARTER 2009 RESULTS Earnings Per Share of $1.16 Include Net Gain from MIBRAG Sale Full-Year EPS Guidance Raised SAN FRANCISCO, CA – August 12, 2009 – URS Corporation (NYSE: URS) today reported its financial results for the second quarter of fiscal 2009, which ended on July 3, 2009.Revenues for the quarter were $2.30 billion, compared with revenues of $2.53 billion during the second quarter of 2008.URS net income was $95.1 million, compared with the $59.4 million reported in the year-ago period, and diluted earnings per share (“EPS”) were $1.16, compared with $0.70 reported for the second quarter of 2008.Revenues for the first six months of 2009 were $4.82 billion, compared with revenues of $4.79 billion for the first six months of 2008.URS net income was $170.6 million, compared with the $108.8 million reported in the year-ago period, and diluted EPS was $2.08, compared with $1.29 reported for the first six months of 2008. Financial results for the second quarter and the first six months of 2009 include net after-tax gains of $35.5 million, or $0.43 per share, and $30.6 million, or $0.37 per share, respectively, from URS’ previously announced sale of its equity interest in MIBRAG mbH (“MIBRAG”), a German mining and power business.Excluding this net gain, net income for the second quarter and the first six months of 2009 was $59.6 million and $140.0 million on diluted earnings per share (“EPS”) of $0.73 and $1.71, respectively.A reconciliation of net income and EPS with and without the net gain from the MIBRAG sale is attached to this release and provided in our Reconciliation Schedule available on the investor relations section of the Company’s web site at http://investors.urscorp.com. i The Company’s backlog was $18.1 billion at the end of the quarter, compared to $17.2 billion as of January 2, 2009, the last day of the Company’s 2008 fiscal year.The Company ended the quarter with a book of business of $30.8 billion, compared with $29.1 billion at the end of fiscal 2008. Commenting on the Company’s financial results, Martin M. Koffel, Chairman and Chief Executive Officer, stated: “URS performed well in the second quarter, reflecting the diversification of our business and our focus on successful execution for our clients.Our federal market remains robust and infrastructure work is steady.Although we are seeing a build up of demand in our power and industrial and commercial sectors, contract awards in these businesses have slowed due to the effect of the economy on our customers.However, the long-term outlook for all of our markets is strong and we are well-positioned to capture new work as the economy recovers.” Business Segment Results In addition to providing consolidated financial results, URS reports separate financial information for its three divisions: the URS Division, the EG&G Division and the Washington Division.The URS Division performs program management, planning, design and engineering, and construction management services in the federal, power, infrastructure, and industrial and commercial markets.The EG&G Division primarily serves the federal market, providing program management, systems engineering and technical assistance and operations and maintenance services to the U.S. Departments of Defense, State, Homeland Security and Treasury, NASA and other agencies.The Washington Division provides program management, planning, design and engineering, construction, operations and maintenance, and decommissioning and closure services to customers in the power, infrastructure, industrial and commercial and federal markets. URS Division.For the second quarter of 2009,the URS Division reported revenues of $812.1 million and operating income of $70.2 million compared to revenues of $887.6 million and operating income of $67.0 million in the second quarter of 2008. EG&G Division.For the second quarter of 2009, the EG&G Division reported revenues of $652.7 million and operating income of $38.1 million compared to revenues of $576.2 million and operating income of $32.7 million for the corresponding period in 2008. Washington Division.For the second quarter of 2009, the Washington Division reported revenues of $850.7 million and operating income of $38.3 million compared to revenues of $1.08 billion and operating income of $55.2 million for the same period last year. ii Outlook for the Remainder of Fiscal 2009 Based on the net gain on the MIBRAG sale and URS’ expectations for the remainder of the year, the Company has updated its full year guidance for fiscal 2009.URS now expects that fiscal 2009 revenues will be between $9.4 and $9.8 billion, and that GAAP earnings per share will be in the range of $3.20 and $3.35, on a diluted basis, compared to previous expectations of $2.80 and $2.95.The full-year 2009 impact from the MIBRAG sale is expected to be $0.37.The Company now expects that weighted-average shares outstanding for 2009 will be approximately 82 million. Commenting on the Company’s guidance for 2009, Mr. Koffel said: “We recorded strong results in the first half of 2009, as we benefited from accelerated timing of revenues and profits on some projects, and effective cost-control management.We are making investments in the second half of the year to take advantage of the increasing business opportunities we are seeing in our public sector markets.We also are benefiting from a strong balance sheet and solid liquidity position, which gives us the flexibility to invest in the business.” Koffel continued, “Our revenues and profits are increasingly based on project milestones and incentives, resulting in more variability from quarter to quarter.We, therefore, continue to focus on annual results as the appropriate way to evaluate our performance.” Webcast Information URS will host a dial-in conference call on Thursday, August 13, 2009 at 11:00 a.m. (EDT) to discuss its second quarter fiscal 2009 results.A live webcast of this call will be available on the investor relations portion of URS’ website at http://investors.urscorp.com. URS Corporation (NYSE: URS) is a leading provider of engineering, construction and technical services for public agencies and private sector companies around the world.The Company offers a full range of program management; planning, design and engineering; systems engineering and technical assistance; construction and construction management; operations and maintenance; and decommissioning and closure services.URS provides services for power, infrastructure, industrial and commercial, and federal projects and programs.Headquartered in San Francisco, the Company operates through three divisions:the URS Division, the EG&G Division and the Washington Division.URS Corporation has more than 47,000 employees in a network of offices in more than 30 countries (www.urscorp.com). iii TABLES TO FOLLOW # # # Statements contained in this earnings release that are not historical facts may constitute forward-looking statements, including statements relating to future revenues, future net income and earnings per share, future liquidity and capital position, future outstanding shares and other future business, economic and industry conditions.The Company believes that its expectations are reasonable and are based on reasonable assumptions.However, such forward-looking statements by their nature involve risks and uncertainties.The Company cautions that a variety of factors, including but not limited to the following, could cause our business and financial results to differ materially from those expressed or implied in our forward-looking statements: economic weakness and declines in client spending; changes in our book of business; our compliance with government contract procurement regulations; impairment of our goodwill; impact of recent liquidity constraints upon us or upon our clients; our leveraged position and our ability to service our debt; restrictive covenants in our 2007 Credit Facility; our ability to procure government contracts; our reliance on government appropriations; unilateral termination provisions in government contracts; our ability to make accurate estimates and assumptions; our accounting policies; workforce utilization; our and our partners’ ability to bid on, win, perform and renew contracts and projects; our dependence on partners, subcontractors and suppliers; customer payment defaults; our ability to recover on claims; availability of bonding and insurance; integration of acquisitions; environmental liabilities; liabilities for pending and future litigation; the impact of changes in laws and regulations; nuclear energy indemnification; a decline in defense spending; industry competition; our ability to attract and retain key individuals; employee, agent or partner misconduct; retirement plan obligations; risks associated with international operations; business activities in high security risk countries; third-party software risks; terrorist and natural disaster risks; our relationships with our labor unions; our ability to protect our intellectual property rights; anti-takeover risks and other factors discussed more fully in our Form 10-Q for the period ended July 3, 2009 as well as in other reports subsequently filed from time to time with the United States Securities and Exchange Commission.The forward-looking statements represent the Company’s current intentions as of the date on which it was made and we assume no obligation to revise or update any forward-looking statements. iv 2BURS CORPORATION AND SUBSIDIARIES 3BCONDENSED CONSOLIDATED BALANCE SHEETS - UNAUDITED 4B(In thousands, except per share data) July 3, 2009 January 2, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments — Accounts receivable, including retentions of $46,740 and $51,141, respectively Costs and accrued earnings in excess of billings on contracts Less receivable allowances ) ) Net accounts receivable Deferred tax assets Prepaid expenses and other assets Total current assets Investments in and advances to unconsolidated joint ventures Property and equipment at cost, net Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Book overdrafts $ $ Current portion of long-term debt Accounts payable and subcontractors payable, including retentions of $78,306 and $85,097, respectively Accrued salaries and wages Billings in excess of costs and accrued earnings on contracts Accrued expenses and other Total current liabilities Long-term debt Deferred tax liabilities Self-insurance reserves Pension, post-retirement, and other benefit obligations Other long-term liabilities Total liabilities Commitments and contingencies URS Stockholders’ equity: Preferred stock, authorized 3,000 shares; no shares outstanding — — Common stock, par value $.01; authorized 200,000 shares; 85,993 and 85,004 shares issued, respectively; and 84,303 and 83,952 shares outstanding, respectively Treasury stock, 1,690 and 1,052 shares at cost, respectively ) ) Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total URS stockholders’ equity Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ v URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME - UNAUDITED (In thousands, except per share data) Three Months Ended Six Months Ended July 3, June 27, July 3, June 27, Revenues $ Cost of revenues ) General and administrative expenses ) Equity in income of unconsolidated joint ventures Operating income Interest expense ) Other income, net — — Income before income taxes Income tax expense ) Net income Noncontrolling interests in income of consolidated subsidiaries, net of tax ) Net income attributable to URS $ Comprehensive income (loss): Net income $ Pension and post-retirement related adjustments, net of tax 43 — 86 — Foreign currency translation adjustments, net of tax 5 Foreign currency translation adjustment due to sale of investment in unconsolidated joint venture, net of tax — — Reclassification of unrealized loss on foreign currency forward contract, net of tax — — — Unrealized gain (loss) on interest rate swaps, net of tax ) Comprehensive income Noncontrolling interests in comprehensive income of consolidated subsidiaries, net of tax ) Comprehensive income attributable to URS $ Earnings per share: Basic $ Diluted $ Weighted-average shares outstanding: Basic Diluted vi URS CORPORATION AND SUBSIDIARIES
